      Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 1 of 21




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION


 ALYSSON MILLS, IN HER CAPACITY                         Case No. 3:18-cv-866-CWR-FKB
 AS RECEIVER FOR ARTHUR LAMAR
 ADAMS AND MADISON TIMBER                               Arising out of Case No. 3:18-cv-252
 PROPERTIES, LLC                                        Securities and Exchange Commission v.
                                                        Arthur Lamar Adams and Madison Timber
                 Plaintiff                              Properties, LLC

 v.                                                     Hon. Carlton W. Reeves, District Judge

 BUTLER SNOW LLP; BUTLER SNOW
 ADVISORY SERVICES, LLC; MATT
 THORNTON; BAKER, DONELSON,
 BEARMAN, CALDWELL & BERKOWITZ,
 PC; ALEXANDER SEAWRIGHT, LLC;
 BRENT ALEXANDER; and JON
 SEAWRIGHT

                 Defendants

           BUTLER SNOW PARTIES’ REPLY IN SUPPORT OF JOINT
      MOTION TO DISMISS OR STAY PROCEEDINGS PENDING ARBITRATION

        The Receiver advances three general arguments to avoid enforcement of the arbitration

provision:

        First, the Receiver’s primary argument is that the arbitration and forum selection

provisions cannot be harmonized, and thus that the arbitration provision cannot be enforced;

        Second, the Receiver presents a legally novel argument that, even if the arbitration

provision is valid, the Receiver can still unilaterally reject it; and

        Third, the Receiver presents the additional novel argument that, even if the arbitration

provision is valid, the Court should disregard it because the claim is made by a Receiver.

        We discuss each of these arguments below.




                                                    1
      Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 2 of 21




I.      THE TWO PROVISIONS ARE READILY HARMONIZED AND THEREFORE
        BOTH MUST BE GIVEN EFFECT.
        A.       The Receiver does not challenge the reading of the forum selection provision
                 that harmonizes with the arbitration provision.
        The primary issue this motion presents is whether the forum selection provision can be

harmonized with the arbitration provision. If they can be harmonized, Mississippi law requires

that both provisions must be interpreted in a way that gives effect to the entire agreement:

                 [A] contract must be considered as a whole, and from such
                 examination the intent of the parties must be gathered. Such
                 construction should be given the agreement, if possible, as will
                 render all its clauses harmonious, so as to carry into effect the
                 actual purpose and intent of the parties as derived therefrom. 1

                 A construction will not be adopted, if it can be reasonably avoided,
                 which will charge the parties with having bound themselves to
                 provisions which are mutually repugnant, senseless, ineffective,
                 meaningless or incapable of being carried out in the overall context of
                 the transaction consistently with all of the other provisions of all of the
                 several contract documents.” 2

        This is a fundamental principle of Mississippi law confirmed many times over by the

Mississippi Supreme Court and other courts applying Mississippi law. 3 This principle is applied

in cases like this one, where one party asserts that the contract is ambiguous. It is clear beyond

dispute that Mississippi law requires that the agreement here must read as a whole to determine

the intent of the parties and, if possible, the forum selection and arbitration provisions should be

harmonized so as to give effect to both.

        The Butler Snow Parties’ primary Memorandum set forth a clear reading of the forum

selection provision which can easily be harmonized with the arbitration provision. Doc. 21 at




1
        Roberts v. Roberts, 381 So. 2d 1333, 1335 (Miss. 1980) (emphasis added).
2
        Wilson Indus., Inc. v. Newton Cnty. Bank, 245 So. 2d 27, 30 (Miss. 1971).
3
        E,g., Gaiennie v.McMillan, 138 So.3d 131, 135 (Miss. 2014); Royer Homes of Mississippi, Inc. v. Chandeleur
Homes, Inc., 867 So.2d 748, 752 (Miss. 2003); Brown v. Hartford Ins. Co, 606 F.2d 122, 126 (Miss. 1990).


                                                        2
      Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 3 of 21




10-13. That reading results when the word “jurisdiction” is given its plain and accurate meaning

as set out in Black’s Law Dictionary: In the context of adjudicating disputes, “jurisdiction”

refers to a “court’s power to decide a case or issue a decree.”

         Thus, the phrase that “state and federal courts in Mississippi shall have exclusive

jurisdiction” means exactly that: Mississippi courts are the only courts that have a court’s

power to exercise adjudicatory capacity with respect to disputes or claims. It does not foreclose

a role for arbitrators, as arbitrators do not exercise “jurisdiction.”

         In cases where there is no arbitration provision—and thus only judicial forums would be

available for dispute resolution—the phrase has the practical effect of providing that all disputes

will be resolved by the courts identified in the provision. But in situations where there is an

arbitration provision that provides a different method of dispute resolution, the provision does

not have the same effect. The result in such cases is that the phrase identifies courts that have

exclusive jurisdiction for issues that cannot be resolved by arbitration. 4

         The Fifth Circuit, applying Texas law somewhat similar to Mississippi law in a case akin

to this one, found similar provisions to have exactly that effect in Personal Security & Safety

Systems Inc. v. Motorola:

                  Standing alone, one could plausibly read the forum selection clause to
                  mean that Texas courts have the exclusive power to resolve all disputes
                  arising under the Stock Purchase Agreement. But the forum selection
                  clause does not stand alone. To the contrary, we must interpret the
                  forum selection clause in the context of the entire contractual
                  arrangement and we must give effect to all of the terms of that
                  arrangement. See Richland Plantation Co. v. Justiss-Mears Oil Co.,

4
          As noted in the primary Memorandum, forum selection provisions are often provided in agreements with
arbitration provisions because some issues must be decided by courts. This case is an example, since the arbitration
provision’s validity must be decided by some court. Moreover, if issues arise from the arbitration of this dispute,
such as enforcement or validity of the arbitration award, then Mississippi courts will have exclusive jurisdiction over
those disputes. Indeed, the arbitration provision here specifically provides that certain disputes as to the award of
the arbitrators would be resolved by “a court of law.” The forum selection provision means, in this case, that the
exclusive decision to exercise judicial power as to all such issues must be exercised by a court in Mississippi—and
not by a court in some far-off state.


                                                          3
      Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 4 of 21




                 Inc., 671 F.2d 154, 156 (5th Cir.1982) (“When several documents
                 represent one agreement, all must be construed together in an
                 attempt to discern the intent of the parties, reconciling apparently
                 conflicting provisions and attempting to give effect to all of them, if
                 possible.”).

                 Reading the two provisions together, it becomes clear that the
                 forum selection clause does not require the parties to litigate all
                 claims in Texas courts, nor does it expressly forbid arbitration of
                 claims arising under the Stock Purchase Agreement. Instead, we
                 interpret the forum selection clause to mean that the parties must
                 litigate in Texas courts only those disputes that are not subject to
                 arbitration-for example, a suit to challenge the validity or application
                 of the arbitration clause or an action to enforce an arbitration award. 5

        Even though this argument based on the Black’s Law meaning of the word “jurisdiction”

was plainly the focus of the Butler Snow Parties’ primary Memorandum, the Receiver chose to

ignore that proposed reading and related argument completely. The Opposition fails to even

mention the Black’s Law definition of the word “jurisdiction” and fails to discuss the plausibility

of the reading offered by the Butler Snow Parties.

        Thus, while the Receiver’s Opposition brief pays lip service to the concepts of “plain

language” and “the words employed,” it is lip service only. The Receiver does not discuss the

“plain meaning” of the words employed. “Jurisdiction” is a word that was employed by the

parties, and it has a plain meaning as shown by the dictionary. The Receiver completely ignores

the meaning of the word. 6

        Rather than address the plain meaning of the words, the Receiver simply insists upon

claiming there is some supposed inconsistency between the provisions, using purely conclusory



5
        297 F.3d 388, 395 (5th Cir. 2002) (emphasis added)
6
         The Receiver offers no definition of “jurisdiction” at all. Perhaps there may be informal, colloquial or
other uses of the word “jurisdiction” that imply some broader concept so as to support the inconsistency which the
Receiver claims to exist. However, there is no basis to argue that the word should be read as having any other
meanings in this case, since the meaning offered by the movants allows harmonization of the two provisions, which
is the goal of interpretation required by Mississippi law.



                                                        4
      Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 5 of 21




language. The Receiver never explains why the Butler Snow Parties’ reading cannot be a proper

reading. By not addressing this critical issue—whether the reading offered by the Butler Snow

Parties allows the provisions to be harmonized—the Receiver impliedly concedes that the Butler

Snow Parties’ reading is a plausible reading of the “plain language” and “words employed”

which allows the two provisions to be harmonized.

        Moreover, the Receiver does not dispute that the meaning of the provisions—using the

Butler Snow Parties’ reading of the words contained in the forum selection provision—is, to a

virtual certainty, exactly what the parties intended. This reading that gives effect to both

provisions makes sense of the fact that the agreement here contains a long and detailed

arbitration provision (which happens to be the longest paragraph in the agreement) and thus

would effectuate the parties’ intent to arbitrate. This reading makes sense because it is consistent

with the reasons why parties often include both provisions (a forum selection provision and an

arbitration provision) in a single agreement. Indeed, this reading makes sense as honoring the

intent of the parties for the very same reason that the Fifth Circuit found the two provisions could

be reconciled in Personal Security.

        Because the reading offered by the Butler Snow Parties is a plausible reading of the

forum selection provision that is easily harmonized with the arbitration provision in a way that

honors the intent of the parties, Mississippi law requires that it be used to construe the agreement

so as to give effect to its entirety.

        All of this is enough to resolve the motion. The Butler Snow Parties have offered a

reasonable interpretation of the plain meaning of the words actually employed that demonstrates

that the two provisions can be readily harmonized. Giving effect to both provisions is the only

result consistent with Mississippi law.




                                                 5
      Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 6 of 21




          B.     References to words in the third sentence of the forum selection provision
                 add nothing to the Receiver’s argument.

          While the Receiver focuses on the second sentence of the forum selection provision, her

Opposition brief from time to time makes scattered references to “irrevocably waive” and similar

phrases from the provision’s third sentence. As noted in the Butler Snow Parties’ primary

Memorandum, that third sentence adds nothing to the Receiver’s argument. The third sentence

does not forbid arbitration. The sentence is easily harmonized with the arbitration provision on

the same basis described above and consistent with the reasoning of Personal Security, 297 F.3d

at 396.

          Here the third sentence has no application whatsoever. The Butler Snow Parties do not

object to the Receiver litigating the validity of the arbitration provision in this Court since the

forum selection provision makes this an appropriate court to resolve the issue. The Butler Snow

Parties do not claim that this is an inconvenient forum, and do not claim that the Court lacks

jurisdiction over the parties. Thus, this provision is fully consistent with litigation in Mississippi

courts “of a non-arbitrable dispute that must be litigated in court.” Thus, for all of the reasons

discussed above concerning the second sentence of the forum selection provision, the third

sentence can be easily harmonized with the arbitration provision.

          C.     The Receiver’s resort to secondary rules of construction is incorrect because
                 the provisions are capable of being harmonized.
          The Receiver does not directly respond to the reading of the forum selection provision

offered by the Butler Snow Parties. The Receiver simply argues that the contract is ambiguous,

and that therefore two canons of construction should be applied: that the contract should be

interpreted against the drafter; and/or the engagement letter portion should control over the

attached terms and conditions portion, because the letter is more specific.




                                                  6
     Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 7 of 21




       This suggestion that this Court should reach the canons of construction in this case

simply misunderstands the process created by Mississippi law to interpret contracts. Mississippi

has adopted a “three tier” process for the interpretation of agreements. Pursue Energy Corp. v.

Perkins, 558 So. 2d 349, 351-353 (Miss. 1990). That three tier process consists of the following:

              First Tier: the court looks at the four corners of the agreement. Critically, at this
              first tier, the court uses the following process: “In cases in which an instrument is
              not so clear (e.g., different provisions of the instrument seem inconsistent or
              contradictory), the court will, if possible, harmonize the provisions in accord with
              the parties’ apparent intent.” Id. at 352.

              Second Tier: if the four corners review does not resolve the issue, the next tier
              involves the discretionary use of various “canons” of contract interpretation, some
              of which the Receiver relies upon.

              Third Tier: if the parties’ intent remains unascertainable, the court considers
              extrinsic or parol evidence.

       Importantly, if the provisions can be harmonized, a court has no reason to reach the

Second Tier. For this reason, a court applying Mississippi law should not apply any of the

canons of construction relied upon by the Receiver. As noted in Royer Homes of Mississippi,

Inc. v. Chandeleur Homes, Inc.:

              This Court has set out a three-tiered approach to contract interpretation.
              Legal purpose or intent should first be sought in an objective reading of
              the words employed in the contract to the exclusion of parol or
              extrinsic evidence. First, the four corners test is applied, wherein
              the reviewing court looks to the language that the parties used in
              expressing their agreement. We must look to the four corners of the
              contract whenever possible to determine how to interpret it. When
              construing a contract, we will read the contract as a whole, so as to
              give effect to all of its clauses. Our concern is not nearly so much
              with what the parties may have intended, but with what they said, since
              the words employed are by far the best resource for ascertaining the
              intent and assigning meaning with fairness and accuracy. Thus, the
              courts are not at liberty to infer intent contrary to that emanating from
              the text at issue. On the other hand, if the contract is unclear or
              ambiguous, the court should attempt to harmonize the provisions
              in accord with the parties’ apparent intent. Only if the contract is
              unclear or ambiguous can a court go beyond the text to determine the


                                                7
     Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 8 of 21




               parties’ true intent. The mere fact that the parties disagree about the
               meaning of a contract does not make the contract ambiguous as a
               matter of law.

               Secondly, if the court is unable to translate a clear understanding of
               the parties’ intent, the court should apply the discretionary canons
               of contract construction. 7

       This three tier approach was recently restated with approval by Judge Jordan in Rifenburg

Construction, Inc. v. Hatch Mott McDonald, LLC, No. 3:12CV813-DPJ-FKB, 2015 WL

2381136, at *4 (S.D. Miss. May 19, 2015) (quoting Dixie S. Indus. Coating, Inc. v. Miss. Power

Co., 872 So.2d 769, 772 (Miss. Ct. App. 2004)).

       In sum, the First Tier requires that the provisions should be harmonized so as to give

effect to the entire agreement. Here, the two provisions can be harmonized. Because the forum

selection provision and the arbitration provision can be harmonized as noted above, there is no

basis for a court to even reach the Second Tier or to employ the canons of construction upon

which the Receiver’s argument relies.

       D.      The Receiver’s “forest for the trees” argument is contrary to the controlling
               Mississippi law.

       The Receiver’s “forest for the trees” argument at page 8 of her Opposition brief misses

the point entirely. This Engagement Contract cannot be interpreted by looking at the two

provisions and then choosing to enforce the provision that is the “most expansive” or “most

inclusive.” To the extent that may be the law in other jurisdictions for some purposes, it is

clearly not the law of Mississippi. No Mississippi authority is cited for that proposition, and

none could be cited.




7
       857 So. 2d 748, 752-53 (Miss. 2003) (internal marks, alterations, and citations omitted) (emphasis added).


                                                       8
     Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 9 of 21




       Any such rule of interpretation is flatly inconsistent with Mississippi law that requires

that the provisions be harmonized, if possible, to give effect to all of the provisions of the

agreement.

       Though the Receiver cited Personal Security in this section of her Opposition brief,

nothing in that case supports the Receiver’s argument. Indeed, the interpretation given to the

somewhat different language in the forum selection provision by the Fifth Circuit reached the

same conclusion which Butler Snow Parties offer here. As noted above, the Fifth Circuit stated:

               Reading the two provisions together, it becomes clear that the forum
               selection clause does not require the parties to litigate all claims in
               Texas courts, nor does it expressly forbid arbitration of claims arising
               under the Stock Purchase Agreement. Instead, we interpret the forum
               selection clause to mean that the parties must litigate in Texas courts
               only those disputes that are not subject to arbitration-for example, a suit
               to challenge the validity or application of the arbitration clause or an
               action to enforce an arbitration award. 8

       The other cases cited in this section of the Opposition brief simply do not support the

arguments of the Receiver.

       The sole case applying Mississippi law, Bentley v. Mutual Benefits Corporation, 237 F.

Supp. 2d 699 (S.D. Miss. 2002), is completely irrelevant. Bentley did not even involve an

alleged conflict between a forum selection provision and an arbitration provision—or even any

claimed any conflict with any other provision. It merely deals with the application of a forum

selection provision.

       The three snippets of the results in various cases from other jurisdictions cited on page 7

and again on page 9 of the Opposition brief, are also irrelevant. They involve the different

language found in far different agreements and involve analysis under bodies of law other than

Mississippi law. They involve such a variety of differences that all of those differences need not


8
       297 F.3d at 395-96.


                                                  9
     Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 10 of 21




be discussed in detail. Suffice it to say that all three of the out-of-state cases cited (twice) by the

Receiver 9 are not on point, since the allegedly-conflicting arbitration and forum selection

provisions were found in completely separate agreements. Thus, they do not deal with two

provisions in the same set of documents executed at the same time, nor with the concern as to

whether they should be harmonized. Moreover, the cases involve documents with much

different language. Finally some were decided under the law of the Second Circuit as to when

provisions in later agreements supersede provisions in prior agreements. In short, they are not on

point as to the facts in this case for a great number of reasons which are apparent to any reader.

Even more importantly, they do not even attempt to apply Mississippi law.

        E.       Mississippi law requires that any uncertainty as to whether the parties
                 agreed to arbitrate must be resolved in favor of arbitration.

        In light of the foregoing, this point is not of great moment. Because the two provisions

can be readily harmonized, this is not a close case and this rule need not be applied.

        However, to state the law correctly, the Butler Snow Parties’ primary Memorandum

noted that Mississippi law provides that any ambiguity or uncertainty as to whether the parties

formed a valid agreement to arbitrate must be resolved in favor of arbitration. Harrison Cnty.

Commercial Lot, LLC v. H. Gordon Myrick, Inc., 107 So. 3d 943, 950 (Miss. 2013). The

Receiver takes issue with that argument—pointing out (correctly but irrelevantly) that federal

law itself does not confer special favor on arbitration at the “validity” step of arbitration analysis.

        The Receiver has overlooked that (a) Mississippi law is used to determine the validity of

the arbitration provision; and (b) Mississippi law requires that any uncertainty as to whether the




9
        Goldman, Sachs & Co. v. City of Reno, 747 F.3d 733 (9th Cir. 2014); Applied Energetics, Inc. v. NewOak
Capital Markets, LLC, 645 F.3d 522 (2d Cir. 2011); SLSJ, LLC v. Kleban, No. 3:14-CV-390 CSH, 2015 WL
1973307, at *22 (D. Conn. Apr. 30, 2015).


                                                      10
      Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 11 of 21




parties agreed to arbitrate must be resolved in favor of arbitration, as enunciated in Harrison

County Commercial Lot.

       Here, there should be no uncertainty, since harmonizing the provisions as required by

Mississippi law makes it clear that the arbitration provision is valid. But if this were a close

case, Mississippi law favors a reading which renders the arbitration provision enforceable.

II.    THE RECEIVER CANNOT UNILATERALLY REJECT THE ARBITRATION
       PROVISION.

       The Receiver’s second major argument is premised on a novel theory that has not been

adopted in bankruptcy proceedings—and then extending application of that novel theory to

receivership proceedings. She argues, that even if the arbitration provision is valid, she has the

power to “reject” the arbitration provision as an “executory contract.” That assertion, which the

Receiver attempts to ground by reference to bankruptcy law and bankruptcy trustees, has no

legal support.

       The Federal Arbitration Act (FAA) mandates enforcement of a valid arbitration provision

even in bankruptcy. The Receiver has no basis to override the FAA’s mandate in a receivership.

       A.        The Engagement Contract is not an “executory contract.”

       The 2012 Engagement Contract between BSAS and Adams is not an executory contract,

even in bankruptcy. Commonly understood, an executory contract is one where performance

remains due by all of the parties. In bankruptcy, executory contracts are even more narrowly

construed. The most frequently cited definition of an “executory contract” is from Professor

Countryman: “A contract under which the obligation of both the bankrupt and the other party to

the contract are so far unperformed that the failure of either to complete performance would

constitute a material breach excusing the performance of the other.” Vern Countryman,

Executory Contracts in Bankruptcy: Part I, 57 Minn. L. Rev. 439, 460 (1973).



                                                 11
     Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 12 of 21




        In this case, no performance remains due under the Engagement Contract. The Contract

was fully performed by December 2013, when BSAS and Adams terminated their engagement.

It would be impossible to breach the operative terms of a contract the parties already performed.

The Engagement Contract is a non-executory contract; therefore, the Receiver has no legal basis

for avoiding the Engagement Contract’s arbitration provision.

        B.       No authority empowers the Receiver to reject an arbitration provision within
                 a non-executory contract.

        Nor can the Receiver separate the arbitration provision from the rest of the Engagement

Contract, and treat that provision itself as a standalone executory contract. Arbitration

provisions within non-executory contracts are included in “the general rule binding trustees”—

and by analogy receivers—to a debtor’s “non-executory contracts.” A seminal decision on this

matter was rendered by the Third Circuit, which held:

                 We see no reason to make an exception for arbitration agreements to
                 the general rule binding trustees to pre-petition non-executory
                 contracts, especially in face of the strong federal policy favoring
                 arbitration . . . .

Hays & Co. v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 885 F.2d 1149, 1153 (3d Cir.
                             10
1989)(footnote omitted).          Hays was cited with approval by the Fifth Circuit in In Matter of

National Gypsum Company, 118 F. 3d 1056, 1066 (5th Cir. 1997).

        Moreover, as the Fifth Circuit subsequently noted in Gandy:

                 While it is generally accepted that a bankruptcy court has no
                 discretion to refuse to compel the arbitration of matters not
                 involving “core” bankruptcy proceedings under 28 U.S.C. § 157(b),
                 this court has held that a bankruptcy court may decline to stay a
                 proceeding whose underlying nature derives exclusively from the
                 provisions of the Bankruptcy Code. (Emphasis added.)

10
         See also Sec. & Exch. Comm’n v. Colonial Tidewater Realty Income Partners, LLC, No. CV ELH-15-2401,
2015 WL 9460121, at *16 (D. Md. Dec. 22, 2015) (reasoning that a “Receiver cannot alter the terms of a non-
executory contract”); Nw. Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, PA, 321 B.R. 120, 123 (Bankr. D. Del.
2005); In re Farmland Indus., Inc., 309 B.R. 14, 18 (Bankr. W.D. Mo. 2004).


                                                       12
     Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 13 of 21




       This is consistent with the general accepted rule that in bankruptcy matters courts enforce

arbitration agreements as to “non-core” matters. E.g., In re: Lehman Bros. Holdings Inc., 663 F.

App'x 65, 67 (2d Cir. 2016).

       Circuits that have considered the issue in the context of a federal receivership have also

held that a federal equity receiver is similarly bound to the underlying entity’s arbitration

agreements. Wiand v. Schneiderman, 778 F.3d 917, 923 (11th Cir. 2015); Javitch v. First Union

Sec., Inc., 315 F.3d 619, 627 (6th Cir. 2003).

       The two principal cases the Receiver cites as support for her claimed power to reject an

arbitration provision—Janvey v. Alguire 11 and Jones v. Wells Fargo Bank, N.A. 12—provide no

support her position.

       The Receiver relies almost exclusively on the unpublished Janvey district court

opinion—while burying in the footnotes of her Opposition brief reference to the majority opinion

of the Fifth Circuit Court of Appeals, which declined to follow the trial court’s reasoning.

Instead, the Fifth Circuit decided the Janvey case on different and much narrower grounds. In so

doing, the Fifth Circuit explicitly refused to accept the “broader policy argument” upon which

the district court based its opinion, and upon which the Receiver relies here:

               [W]e are wary of endorsing these broad policy arguments in the
               absence of specific direction from the Supreme Court. Cf., e.g.,
               DIRECTV, Inc. v. Imburgia, ––– U.S. ––––, 136 S.Ct. 463, 471, 193
               L.Ed.2d 365 (2015) (rejecting interpretation of law that “does not give
               ‘due regard ... to the federal policy favoring arbitration’ ”) (quoting
               Volt Info. Scis., Inc. v. Bd. of Trustees of Leland Stanford Junior Univ.,
               489 U.S. 468, 476, 109 S.Ct. 1248, 103 L.Ed.2d 488 (1989)). 13



11
       No. 3:09-CV-0724-N, 2014 WL 12654910 (N.D. Tex. July 30, 2014).
12
       666 F.3d 955 (5th Cir. 2012).
13
       Janvey v. Alguire, 847 F.3d 231, 245 (5th Cir. 2017)(emphasis added).


                                                     13
     Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 14 of 21




       In other words, in light of the FAA’s clear mandate and the lack of any contrary mandate

from the Supreme Court, the Fifth Circuit was unwilling to permit a receiver to unilaterally reject

an otherwise-valid arbitration provision. There is no reason to believe that the Fifth Circuit has

changed its position. Notably, in the five years since the Janvey district court opinion, the

opinion has not been followed by other courts. There is no reason to believe that the Janvey

district court opinion—whose reasoning the Fifth Circuit expressly refused to adopt—has gained

any currency as a source of federal law.

       The Janvey district court based its ruling that the arbitration contract was executory in

reliance on the theory advanced by a writer on bankruptcy matters, Professor Jay Westbrook,

which suggested that the arbitration agreement should be viewed as a separate and executory

agreement. The theory relied upon by the district court in Janvey was the subject of criticism in

a recent article, which, after summarizing the theory of Professor Westbrook, stated as follows:

               Despite the “logical attraction” of treating arbitration agreements as
               rejectable, executory contracts, no court has adopted this framework
               in a bankruptcy case. In fact, courts have invoked the principle of
               separability in a different manner. For instance, several courts faced
               with rejected principal agreements have compelled arbitration of
               disputes arising under the rejected agreements, reasoning that the
               arbitration agreement survives the §365 rejection. Although such
               treatment may emphasize the doctrine of separability--by permitting the
               insolvent to reject the principal agreement while at the same time
               compelling arbitration under the agreement--it is actually consistent
               with the idea that rejection of an executory contract does not equate to
               termination of that contract. Rather, rejection “cuts off any right of the
               contracting creditor to require the estate to perform the remaining
               executory portions of the contract and limits the creditor’s claim to
               breach of contract.” . . .

               An additional factor that may explain why courts have been
               reluctant to adopt this approach is the general rule that a debtor-
               in-possession or trustee must assume or reject the entire contract. A
               piecemeal assumption or rejection is prohibited. Although under
               Prima Paint an arbitration agreement is a separate contract, a court may
               be hesitant to allow parties to treat a contract in piecemeal fashion for



                                                 14
      Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 15 of 21




                  purpose of rejection under § 365. Put differently, courts may view the
                  application of the doctrine of separability in a § 365 context as a
                  perverse use of the doctrine because it grants the debtor-in-possession
                  or trustee the unilateral power to reject the contractual obligation to
                  arbitrate disputes that arise under the principal agreement. Even further,
                  such use of the doctrine flies in the face of the pro-arbitration tenets the
                  Supreme Court relied on in first recognizing the doctrine of
                  separability. For now, it is safe to say that given the strong policy
                  towards enforcing arbitration agreements in the United States, this
                  approach is unlikely to find suitors in the near term unless
                  Congress elects to amend the Code, which, again, is something that
                  is unlikely. 14

         Thus, the Receiver is inviting this Court to create a new doctrine based on part of a

single, outlier district court opinion, toward which the Fifth Circuit has expressed wariness, and

which has been the subject of scholarly skepticism. The rule contended for by the Receiver is

inconsistent with bankruptcy law across the country; any change that affects the FAA in that rule

should be made by Congress. In addition, if such a change in the law were to be accepted by this

Court and then approved by the Fifth Circuit, it would place this circuit on a path of conflict with

the other circuits who have enunciated rules in the bankruptcy context and with the other circuits

who hold that receivers are bound by arbitration provisions. Wiand, 778 F.3d at 923; Javitch,

315 F.3d at 627. This Court should reject that invitation.

         The only other case the Receiver cites for her claimed power to unilaterally reject

arbitration, Jones, simply is not on point. The Receiver quotes from that case that a receiver can

“maintain and defend actions” where “the corporation would not be permitted to do so.” Jones v.

Wells Fargo, 666 F.3d at 966. But that quote refers to the Court’s analysis of the in pari delicto

defense under Texas law: the Court reasoned that under Texas law the receiver’s action in that




14
         Julian Ellis, A Comparative Law Approach: Enforceability of Arbitration Agreements in American
Insolvency Proceedings, 92 Am. Bankr. L.J. 141, 189-92 (2018) (footnotes omitted, including a reference to the district
court decision in Janvey and the Fifth Circuit deciding the case on other grounds).


                                                         15
      Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 16 of 21




case would not be barred by the wrongdoing of individual corporate actors. That is a much

different issue and that case simply does not speak to whether a receiver must arbitrate claims.

         C.       The Receiver has not rejected the Engagement Contract; it is the source of
                  BSAS’ duties.

         Even assuming, for the sake of argument, that the Receiver could reject the Engagement

Contract, she has not actually done so. She has merely picked the contractual provisions she

likes and sued on those, while attempting to dodge the provision she does not like—the

arbitration provision. In short, if there is anything, it is a selective rejection which is not

permitted. 15 The Receiver’s Complaint makes reference to the rights and obligations BSAS

undertook through the Engagement Contract. E,g., Complaint ¶¶ 43-44, 57. That is the only

engagement BSAS had with Adams and Madison Timber. It is the source of whatever duties

BSAS possessed. BSAS would not have owed any professional services had it not been engaged

via the Engagement Contract.

         This is a major point made in the American Bankruptcy Law Journal quoted above with

respect to the theory that the receiver could reject only the arbitration provision. The Receiver

simply cannot “have it both ways” by suing on the Engagement Contract while at the same time

disavowing portions of the Contract. Allowing such a “pick and choose” approach to the


15
         A party who assumes an executory contract must assume it in its entirety; it may not be assumed in part and
rejected in part. See, e.g., NLRB v. Bildisco & Bildisco, 465 U.S. 513, 531 (1984). In other words, a debtor cannot
assume the benefits of an executory contract without assuming its burdens as well. See, e.g., Covington v. Covington
Land L.P., 71 F.3d 1221, 1226 (6th Cir. 1995) (“When a debtor assumes the lease or contract under § 365, it must
assume both the benefits and the burdens of the contract. Neither the debtor nor the bankruptcy court may excise
material obligations owing to the non-debtor contracting party.”); In re Pacific Exp. Inc., 780 F.2d 1482 (9th Cir.
1986); In re Godwin Bevers Co., Inc., 575 F.2d 805, 807 (10th Cir. 1978) (trustee who accepts executory contract
takes burdens with benefits); In re Fitch, 174 B.R. 96, 101 (Bankr. S.D. III. 1994) (“debtor cannot change the nature
of a contract merely by . . . assum[ing] it . . . debtor may not ‘conditionally’ assume such a contract, and . . . must
assume its burdens as well as its benefits”); In re Monroeville Dodge, Ltd., 166 B.R. 264, 267 (E.D. Pa. 1994) (debtor-
in-possession takes contract cum onere); In re MacDaniel, 89 B.R. 861, 863 (Bankr. E.D. Wash. 1988); In re Maine,
32 B.R. 452, 455 (Bankr. W.D.N.Y. 1983); In re Yonkers Hamilton Sanitarium, Inc., 22 B.R. 427 (Bankr. S.D.N.Y.
1982). The debtor must perform “in full, just as if the bankruptcy had not intervened.” In re Frontier Properties, 979
F.2d 1358, 1367 (9th Cir. 1992); In re Airlift Int 'l, 761 F.2d 1503 (11th Cir. 1985); In re Steelship Corp., 576 F.2d
128, 132 (8th Cir. 1978)


                                                         16
       Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 17 of 21




contract would not only violate basic fairness, but also violate the federal mandate to place

arbitration provisions on “equal footing with all other contracts.” 21st Fin. Servs., L.L.C. v.

Manchester Fin. Bank, 747 F.3d 331, 335 (5th Cir. 2014) (citing Hall St. Assocs., L.L.C. v.

Mattel, Inc., 552 U.S. 576, 581 (2008)). The Receiver is not free to invoke the duties BSAS

undertook in the Engagement Contract but still disfavor the arbitration provision within the

Contract.

III.     THE COURT CANNOT DISREGARD AN OTHERWISE-VALID ARBITRATION
         PROVISION MERELY BECAUSE THIS CASE ARISES OUT OF A
         RECEIVERSHIP.

         Finally, the Receiver asserts that, even if she cannot unilaterally reject the arbitration

provision, the Court has “discretion” to do so if it deems arbitration inconsistent with the

purposes of receiverships, generally. Again, the Receiver invites this Court to create a rule that

would be unprecedented and clearly inconsistent with the policy embodied in the Federal

Arbitration Act.

         The Receiver once again relies on the unpublished district court Janvey opinion’s policy

pronouncements—the same pronouncements the Fifth Circuit declined to adopt “in the absence

of specific direction from the Supreme Court.” Janvey, 847 F.3d at 245.

         Moreover, even assuming, for the sake of argument, that a court could ever disregard a

valid arbitration provision in a receivership case, this case does not even fall within the scope of

the district court’s reasoning in Janvey. 16 That is because the types of claims the Receiver



16
          The Receiver’s suggestion that bankruptcy law principles control arbitration rules in receiverships are
indulged only for the sake of argument. As the Eleventh Circuit reasoned in Wiand, the bankruptcy code provides a
specific place to adjudicate particular claims, whereas the receivership statutes merely provide a specific person (a
receiver) to prosecute claims, not a place. 778 F.3d at 922-24. The Receiver does not assert a single claim that is
created by receivership law; all of the claims are creatures of Mississippi statutory and decisional law which are
routinely litigated and arbitrated. So while there might, theoretically, be an irreconcilable conflict between the
bankruptcy code and arbitration for some subset of claims in bankruptcy, that conflict does not exist when it comes
to the receivership statutes. Id.


                                                         17
     Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 18 of 21




asserts are starkly different from the claims asserted in Janvey. The district court in Janvey

denied arbitration as to “fraudulent transfer claims” because the court analogized those claims in

a receivership to “fraudulent transfer claims to recover bankruptcy estate assets.” Such claims in

bankruptcy may not be arbitrable because they are part of a core bankruptcy proceeding and

created by a federal bankruptcy statute. 2014 WL 12654910, at *19-21. In Janvey, the only

asserted claims were fraudulent transfer claims (and equivalent unjust enrichment claims). Thus,

the Janvey court district court characterized the claims at issue there as analogous to the “core”

claims discussed above, as to which a bankruptcy court may have discretion. Id. n. 45.

       It is not clear that the fraudulent transfer claim in Janvey were actually analogous to

“core” bankruptcy claims. But even assuming arguendo that the district court in Janvey was

right in its analysis of fraudulent transfer claims as being analogous to “core” claims in

bankruptcy, that would not support the Receiver’s argument in this case—because here the

Receiver asserts numerous “non-core” common law and statutory claims, such as conspiracy,

aiding and abetting, negligence, RICO, and malpractice. These are claims created by state law.

They are not analogous to claims created by federal bankruptcy law and therefore would have to

be arbitrated even in bankruptcy court.

       The bankruptcy law authorities cited by the Receiver—assuming, for the sake of

argument, that bankruptcy law is relevant—highlight this important distinction based on the

types of claims in a case. In re: National Gympsum Co.—a bankruptcy case cited by the

Receiver—distinguishes between “actions derived from the debtor,” on one hand, and “federal

bankruptcy rights wholly divorced” from the debtor’s inherited claims—i.e. claims “created by

the Bankruptcy Code”—on the other hand. 118 F.3d 1056, 1068 (5th Cir. 1997). The former are

arbitrable under bankruptcy law, while the latter, standing alone, are not. Id. at 1067-1070.




                                                 18
     Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 19 of 21




        All or at least most of the claims in this case would fall in the category of claims that

must be arbitrated, even if bankruptcy law applied. The Receiver’s various common law and

statutory claims are “derived from” Adams and Madison Timber; they are not “core” claims

created by federal bankruptcy law (or receivership law, if the bankruptcy law could be deemed

analogous). 17 Hence, they would be required to be arbitrated in bankruptcy and, of course,

must be arbitrated in this case.

        The Receiver cites In re: Gandy, 18 which makes this point quite clearly:

                 A bankruptcy court does possess discretion, however, to refuse to
                 enforce an otherwise applicable arbitration agreement when the
                 underlying nature of a proceeding derives exclusively from the
                 provisions of the Bankruptcy Code and the arbitration of the
                 proceeding conflicts with the purpose of the Code.

        In Gandy, the debtor-in-possession asserted “three causes of action that derive entirely

from the federal rights conferred by the Bankruptcy Code.” 299 F. 3d at 495-96. Although the

debtor had other state law causes of action, the Court found that the “bankruptcy causes of action

predominate” and implicate the state law issues “only in the most peripheral manner.” Id. at 497-

500. Based on this finding—that the case really only involved core claims created by bankruptcy

law—the Court found the “derive exclusively” requirement to be sufficiently satisfied and

declined to compel arbitration. Id.

        Here, by contrast to the facts in Gandy, the Receiver’s numerous state law causes of

action for damages derive from state law. 19 There is no authority empowering a Court to reject a




17
        In the bankruptcy context, the Receiver’s claims would be arbitrable: In re RDM Sports Grp., Inc., 260
B.R. 905, 912 (Bankr. N.D. Ga. 2001) (conspiracy); In re TEU Holdings, Inc., 287 B.R. 26, 41 (Bankr. D. Del.
2002) (negligence arising out of contractual undertaking); Hays & Co., 885 F.2d at 1162 (RICO).
18
        299 F.3d 489, 495 (5th Cir. 2002) (emphasis added).
19
         Assuming, arguendo, that there may be some claims here that might be analogous to core claims, that does
not help the Receiver. Any such claims are dwarfed by the state law claims. Butler Snow only received $28,428.92


                                                       19
      Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 20 of 21




valid arbitration provision, based on the standard enunciated in Gandy. Therefore, the Receiver

has presented no basis for the Court to reject a valid arbitration provision for which the FAA

mandates enforcement.

         Finally, the Receiver makes conclusory assertions that it will be more expensive or time

consuming to arbitrate her claims, and that this assumed expense contravenes the receivership

statutes and thus invalidates the arbitration agreement. 20 Any unsubstantiated inconvenience to

the Receiver is not a basis to ignore the clear statutory mandate of the Federal Arbitration Act.

         In sum, the Receiver has stated no reason for this Court to deny arbitration in this case.

                                                  CONCLUSION

         The Receiver’s Opposition brief does not provide any reason to deny the motion. The

Court should grant the motion, either dismissing this case so that it can be arbitrated or staying

the case pending arbitration.




for representing Madison Timber in the preparation of private placement memoranda; BSAS only received $99,250
for its work.
20
           In any event, Congress has found that arbitration is often a “less expensive alternative to litigation.” Allied-
Bruce Terminix Companies, Inc. v. Dobson, 513 U.S. 265, 280 (1995) (citing congressional findings). There is no
basis for any assumption that it will be more expensive to arbitrate with the Butler Snow Parties than to litigate.
Similarly, the Receiver claims that she will have to put on evidence twice (once for the Baker Donelson Parties in
court, and another time for the Butler Snow Parties in arbitration). That also is very much overstated. The Butler
Snow Parties acted in a different time period under different circumstances than the Baker Donelson Parties. There
will be two very different stories and bodies of proof for these defendants, regardless of the forum for adjudication.
In fact, it would probably save money for all concerned for the Receiver to assert her claims against the two groups
of defendants in separate forums –since the details of involvement by each group may take a great deal of time to
present. In any event, the issue of divided claims is present in many cases and is not the basis to deny effect to an
arbitration agreement.


                                                            20
     Case 3:18-cv-00866-CWR-FKB Document 27 Filed 02/14/19 Page 21 of 21




       Respectfully submitted this 14th day of February, 2019.


 /s/ Edward Blackmon                               /s/ Alan Perry
 Edward Blackmon, Jr. (MB No. 3354)                Alan W. Perry (MB No. 4127)
 Bradford J. Blackmon (MB No. 104848)              Simon Bailey (MB No. 103925)
                                                   Michael Casey Williams (MB No. 104537)

 Blackmon & Blackmon, PLLC                         Bradley Arant Boult Cummings LLP
 907 W. Peace Street                               Suite 450, One Jackson Place
 Canton, MS 39046                                  188 East Capitol Street
 Phone: (601) 859-1567                             Post Office Box 1789
 Facsimile: (601) 859-2311                         Jackson, MS 39215-1789
 edblackmon@blackmonlawfirm.com                    Phone: (601) 948-8000
 bjblackmon@blackmonlawfirm.com                    Facsimile: (601) 948-3000
                                                   aperry@bradley.com
                                                   sbailey@bradley.com
                                                   mcwilliams@bradley.com

 Attorneys for Butler Snow Advisory LLC            Attorneys for Butler Snow LLP
 and Matt Thornton




                                 CERTIFICATE OF SERVICE

       I, Alan W. Perry, certify that on February 14, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing to all
counsel of record.

                                               /s/ Alan Perry




                                                 21
